Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 1 of 27 PageID #: 473


                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK

  O.E.M. GLASS NETWORK, INC. and
  BROOKLYN WHOLESALE GLASS INC.,

          Plaintiffs,
                                                                AMENDED COMPLAINT
                  v.

  MYGRANT GLASS COMPANY, INC.,                                  Civil Action No. 1:19-cv-00742
  INTERSTATE GLASS OF AMITYVILLE
  NY, LLC., METRO GLASS
  DISTRIBUTING, INC., XINYI AUTO
  GLASS NORTH AMERICA CORP.,
  VITRO, S.A.B. de C.V., VITRO
  AUTOMOTIVE GLASS LLC, VITRO
  AUTOMOTRIZ S.A. de C.V., FUYAO
  GLASS AMERICA INC., AUTO TEMP
  INC., and SIKA CORPORATION


        Plaintiffs O.E.M. Glass Network, Inc. and Brooklyn Wholesale Glass Inc. (collectively

 referred to as “OEMGN”), by and through their attorneys, Constantine Cannon LLP, allege for

 their Complaint against defendants Mygrant Glass Company, Inc. (“Mygrant”), Interstate Glass

 of Amityville NY, LLC, Metro Glass Distributing, Inc. (Interstate Glass of Amityville NY, LLC

 and Metro Glass Distributing, Inc. are collectively referred to as “Interstate” or the “Interstate

 Defendants”), Xinyi Auto Glass North America Corp. (“Xinyi”), Vitro, S.A.B. de C.V., Vitro

 Automotive Glass LLC, and Vitro Automotriz, S.A. de C.V. (Vitro, S.A.B. de C.V., Vitro

 Automotive Glass LLC, and Vitro Automotriz, S.A. de C.V. are collectively referred to as

 “Vitro” or the “Vitro Defendants”), Fuyao Glass America Inc. (“Fuyao”), Auto Temp Inc.

 (“ATI”), and Sika Corporation (“Sika”) (Xinyi, Vitro, Fuyao, ATI, and Sika are collectively

 referred to as the “Manufacturer Defendants”), upon knowledge as to themselves and their own

 actions and upon information and belief as to all other matters alleged below, as follows:




                                                  1
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 2 of 27 PageID #: 474


                                   NATURE OF THE ACTION

        1.      This case concerns an illegal conspiracy among Defendants to eliminate

 OEMGN, a wholesaler of aftermarket auto glass, by orchestrating a group boycott among

 OEMGN’s competitors and suppliers. To effectuate this scheme, Defendants Mygrant and

 Interstate – two of OEMGN’s competitors – abused their market heft to convince OEMGN’s

 suppliers, the Manufacturer Defendants, to agree to cut off product sales to OEMGN, refuse

 further dealings with it, and take measures to preclude OEMGN from obtaining these

 manufacturers’ products through alternative channels. Defendants’ conduct amounts to one of

 the most pernicious violations of antitrust law: a per se illegal group boycott in the mold of

 Fashion Originators’ Guild of America, Inc. v. Federal Trade Commission and its progeny.

        2.      OEMGN is an aftermarket auto glass wholesaler. OEMGN purchases aftermarket

 auto glass products from manufacturers and sells the products to retail customers in the New

 York Metropolitan Area. OEMGN differentiates itself from its competitors, including

 Defendants Mygrant and Interstate, by offering retailers competitively low prices, particularly on

 more expensive aftermarket auto glass products. This ultimately results in lower prices to

 consumers. It also presents a disruptive threat to entrenched wholesalers like Mygrant, which is

 the largest independent aftermarket auto glass wholesaler in the nation, and Interstate.

        3.      To suppress the competitive threat posed by OEMGN, Defendants have conspired

 to put it out of business. Mygrant and Interstate have vowed to discontinue purchasing from auto

 glass and urethane manufacturers that continue to deal with OEMGN. Because Mygrant and

 Interstate’s combined multi-million-dollar purchases far exceed OEMGN’s purchases, each

 Manufacturer Defendant has agreed to join the conspiracy.

        4.      Defendants’ scheme has been successful. Because of Defendants’ illegal acts,




                                                  2
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 3 of 27 PageID #: 475


 OEMGN has been unable to purchase the aftermarket auto glass products needed to maintain a

 sufficiently voluminous and diverse stock to compete viably. Accordingly, OEMGN has lost

 substantial business. Defendants’ misconduct has not only harmed OEMGN, it has also harmed

 competition, including by inflating the prices for aftermarket auto glass products paid by retailers

 and consumers, and reducing output.

        5.      Defendants’ conspiracy is the worst-kept secret in the industry. The Manufacturer

 Defendants – as well as other industry participants – have repeatedly told OEMGN, point blank,

 that they would no longer sell products to OEMGN due to the pressure exerted by Mygrant and

 Interstate. Defendant Sika told OEMGN that Mygrant had “strong-armed” Sika and that

 Mygrant would “flatten anybody” that supplied OEMGN. A large aftermarket auto glass

 wholesaler, American Glass Distributors, told OEMGN that at the behest of Mygrant and

 Interstate, “we in the industry are all supposed to unite to . . . keep you out of the business.”

 Defendant Vitro told OEMGN that a high-level employee at Mygrant told Vitro “not to sell” to

 OEMGN, and Vitro complied. Touting the success of the boycott, Interstate’s owner, Angelo

 Marino, openly characterized OEMGN as a “cancer” because suppliers were refusing to sell to it.

 Through these explicit statements and others detailed herein, Defendants have openly admitted to

 boycotting OEMGN.

        6.      Defendants’ conduct amounts to violations of the Sherman Act, violations of New

 York’s Donnelly Act, and tortious interference with OEMGN’s prospective business relations.

 OEMGN brings this suit to remedy the catastrophic financial harm it has sustained because of

 Defendants’ conduct.




                                                   3
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 4 of 27 PageID #: 476


                                  JURISDICTION AND VENUE

        7.      Among other statutes, this Complaint is filed under Section 4 of the Clayton Act

 (15 U.S.C. § 15) to remedy violations of Section 1 of the Sherman Act (15 U.S.C. § 1) and seeks

 trebled damages, costs of suit, interest, and attorneys’ fees.

        8.      This Court has subject matter jurisdiction over the federal antitrust law claims

 alleged herein under 15 U.S.C. § 15, and 28 U.S.C. §§ 1331, 1337.

        9.      OEMGN also brings this action under state law for tortious interference with

 prospective business relations, and for violations of New York General Business Law § 340 et

 seq. (the Donnelly Act). The Court has jurisdiction over OEMGN’s state law claims pursuant to

 28 U.S.C. § 1367.

        10.     This Court has personal jurisdiction over Defendant Mygrant because Mygrant

 transacts business and is found in this district and others. Moreover, the acts complained of

 herein have had and will have substantial effects in New York.

        11.     This Court has personal jurisdiction over the Interstate Defendants because they

 are organized under the laws of the State of New York, located in this district, and transact

 business in the State of New York. The acts complained of herein have had and will have

 substantial effects in New York.

        12.     This Court has personal jurisdiction over Defendant Xinyi because Xinyi transacts

 business and is found in this district and others. Moreover, the acts complained of herein have

 had and will have substantial effects in New York.

        13.     This Court has personal jurisdiction over the Vitro Defendants because they

 transact business and are found in this district and others. Moreover, the acts complained of

 herein have had and will have substantial effects in New York.




                                                   4
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 5 of 27 PageID #: 477


         14.     This Court has personal jurisdiction over Defendant Fuyao because Fuyao

 transacts business and is found in this district and others. Moreover, the acts complained of

 herein have had and will have substantial effects in New York.

         15.     This Court has personal jurisdiction over Defendant ATI because ATI transacts

 business and is found in this district and others. Moreover, the acts complained of herein have

 had and will have substantial effects in New York.

         16.     This Court has personal jurisdiction over Defendant Sika because Sika transacts

 business and is found in this district and others. Moreover, the acts complained of herein have

 had and will have substantial effects in New York.

         17.     The district is the proper venue under 15 U.S.C. §§ 15, 22 and 28 U.S.C. § 1391

 because (i) a substantial part of the events or omissions giving rise to the claims alleged herein

 occurred in this district; and (ii) the acts complained of herein have had and will continue to have

 substantial anticompetitive effects in this district.

                                                PARTIES

         18.     Plaintiff O.E.M. Glass Network, Inc. is a corporation organized under the laws of

 the State of New Jersey. O.E.M. Glass Network, Inc. operates in connection with Plaintiff

 Brooklyn Wholesale Glass Inc., a corporation organized under the law of the State of New York,

 located in Brooklyn, New York. O.E.M. Glass Network, Inc. and Brooklyn Wholesale Glass

 Inc. share common ownership, and are collectively referred to herein as “OEMGN.”

         19.     Through O.E.M. Glass Network, Inc., OEMGN purchases aftermarket auto glass

 in bulk from auto glass manufacturers. OEMGN stores the glass it purchases at its warehouse in

 Brooklyn, New York. Through Brooklyn Wholesale Glass Inc., OEMGN sells and ships glass to

 its retail customers in the New York Metropolitan Area, including in Brooklyn, Staten Island,




                                                    5
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 6 of 27 PageID #: 478


 Manhattan, Queens, and New Jersey.

        20.        Since opening for business in late 2013, OEMGN has distinguished itself from

 competing wholesalers by offering retailers high-quality aftermarket auto glass, with fast

 delivery (often within one-to-two hours of receiving an order), at prices below OEMGN’s

 competitors. Interstate’s owner, Angelo Marino, has expressly characterized OEMGN as a

 “price-cutter.”

        21.        Defendant Mygrant is a California corporation, with its principal place of business

 in Hayward, California.

        22.        Mygrant is the largest independent aftermarket auto glass wholesaler in the

 United States. It owns and operates approximately 70 aftermarket auto glass warehouses

 nationwide, including warehouses in Brooklyn, New York; Bronx, New York; and Bellville,

 New Jersey. Each of these three warehouses is in the New York Metropolitan Area. Throughout

 the relevant time period, Mygrant’s aftermarket auto glass product sales have totaled hundreds of

 millions of dollars per year.

        23.        Defendant Interstate Glass of Amityville NY, LLC is a New York limited liability

 company located in Copiague, New York. Defendant Metro Glass Distributing, Inc. is a New

 York corporation located in Ridgewood, New York. Interstate Glass of Amityville NY, LLC

 and Metro Glass Distributing, Inc. are collectively referred to herein as “Interstate” or the

 “Interstate Defendants.” The Interstate Defendants are owned by Angelo Marino. Interstate

 owns and operates two aftermarket auto glass warehouses in the New York Metropolitan Area –

 one on Long Island and one in Maspeth, Queens.

        24.        Defendant Xinyi is a corporation organized under the laws of Ontario, Canada

 with its principal place of business located in Ontario, Canada. Xinyi a leading manufacturer of




                                                   6
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 7 of 27 PageID #: 479


 aftermarket auto glass and sells aftermarket auto glass products to wholesalers throughout the

 United States.

        25.       Defendant Vitro, S.A.B. de C.V. is a corporation organized under the laws of

 Mexico with its principal place of business located in Nuveo León, Mexico. Defendant Vitro

 Automotive Glass LLC, a subsidiary of Vitro, S.A.B. de C.V., is a limited liability company

 organized under the laws of, and domiciled in, the state of Delaware. Defendant Vitro

 Automotriz, S.A. de C.V., also a subsidiary of Vitro, S.A.B de C.V., is a corporation organized

 under the laws of Mexico with its principal place of business located in Garcia, N.L. Mexico.

 The three companies are collectively referred to herein as “Vitro” or the “Vitro Defendants.”

 Vitro is a leading manufacturer of aftermarket auto glass and sells aftermarket auto glass

 products in wholesalers throughout the United States. In or about December 2016, Vitro

 acquired the automotive glass manufacturing business of Pittsburgh Glass Works (“PGW”).

        26.       Defendant Fuyao is an Ohio corporation with its principal place of business in

 Moraine, Ohio. Fuyao is a leading manufacturer of aftermarket auto glass and sells aftermarket

 auto glass products to wholesalers throughout the United States.

        27.       Defendant ATI is an Ohio corporation with its principal place of business located

 in Batavia, Ohio. ATI is a leading manufacturer of aftermarket auto glass and sells aftermarket

 auto glass products to wholesalers throughout the United States.

        28.       Defendant Sika is a New Jersey corporation with its principal place of business in

 Lyndhurst, New Jersey. Sika is a leading manufacturer of urethane products and sells urethane

 products to wholesalers throughout the United States.

                                    FACTUAL ALLEGATIONS

 Aftermarket Auto Glass Manufacturing and Distribution


29.               Aftermarket auto glass is manufactured to replace broken or faulty glass parts in

                                                  7
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 8 of 27 PageID #: 480


automobiles, such as windshields and side windows. The specific aftermarket auto glass products

compatible with an automobile will vary among the multitude of automobile makes and models.

The aftermarket auto glass products compatible with a particular automobile will often vary by

manufacturer.

        30.     In replacing various aftermarket auto glass products, the installer uses urethane, a

 chemical adhesive, to ensure the glass is properly attached to the vehicle. As a result, a urethane

 product is necessary in the installation of some aftermarket auto glass products and is sold to

 retailers by aftermarket auto glass wholesalers. There are a limited number of urethane

 manufacturers that sell their products to wholesalers, the ranks of which include Defendant Sika.

        31.     Aftermarket auto glass manufacturers produce and sell products in large

 quantities, typically hundreds of pieces of glass per order. Thus, manufacturers typically do not

 sell auto glass directly to retailers; instead, manufacturers typically sell aftermarket auto glass to

 wholesalers. The same is true for urethane manufacturers.

        32.     Wholesalers purchase bulk orders from manufacturers and store the aftermarket

 auto glass and urethane in warehouses. Wholesalers then sell their products to retailers. Upon

 receiving a retailer’s order, the wholesaler retrieves the desired piece(s) of aftermarket auto glass

 or urethane from its warehouse and delivers it to the retailer, typically that same day. Given the

 costs of shipping and timing constraints for the retailers, wholesalers’ customers are regional,

 located in proximity to the wholesalers’ warehouse where the aftermarket auto glass is stored.

        33.     Retailers sell aftermarket auto glass and urethane to consumers, and often install

 the replacement glass as well. To meet their customers’ needs, retailers must offer a range of

 aftermarket auto glass products, including urethane. To avoid the inefficiencies and costs of

 purchasing a variety of products from numerous wholesalers, retailers utilize “one-stop

 shopping” to purchase their aftermarket auto glass products from a single wholesaler with a


                                                   8
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 9 of 27 PageID #: 481


 diversified product offering.

         34.     Thus, for an aftermarket auto glass wholesaler like OEMGN to be competitive, it

 must maintain a robust and varied stock of aftermarket auto glass products, including those

 produced by the Manufacturer Defendants, to enable the wholesaler to provide products within

 hours of a retailer’s order. Retailers will not do significant business with a wholesaler that

 cannot meet this basic need.

 Mygrant and Interstate Conspired with Manufacturers to Boycott OEMGN

         35.     Through its approximately 70 warehouse locations and hundreds of millions of

 dollars in annual purchases, Mygrant has significant purchasing power with aftermarket auto

 glass and urethane manufacturers. Given its national presence, Mygrant enters into nationwide

 purchasing agreements with manufacturers worth millions of dollars. Abusing this market heft,

 Mygrant and Interstate have conspired, and continue to conspire, with leading aftermarket auto

 glass manufacturers and urethane manufacturers to cut off OEMGN’s supply channels and drive

 it out of business.

         36.     Defendants’ conspiracy is rooted in the competitive threat OEMGN poses to

 Mygrant and Interstate. Mygrant and Interstate have coordinated their pricing to retailers.

 During a call on or about June 18, 2014 with a sales representative of Carlite, an auto glass

 manufacturer, the representative stated that Interstate’s owner, Angelo Marino, boasted that he

 has called Mygrant to discuss and dictate the pricing of an aftermarket auto glass product sold by

 both Mygrant and Interstate. According to the representative, Mr. Marino stated that “we control

 the board on that [price].” Mr. Marino also lamented that OEMGN acts as a “price-cutter.”

 Prior to Defendants’ boycott, OEMGN’s disruptive presence endangered Interstate and

 Mygrant’s ability to profitably coordinate their pricing in the New York Metropolitan Area.

         37.     Rather than respond to OEMGN’s pricing through lawful competition, Mygrant


                                                  9
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 10 of 27 PageID #: 482


 and Interstate pressured aftermarket auto glass and urethane manufacturers to discontinue and/or

 refrain from selling products to OEMGN in order to drive OEMGN out of business. If a

 manufacturer refused to comply, the manufacturer would lose Mygrant’s and Interstate’s

 business, which exceeded the sales to OEMGN.

         38.     Defendants planted the roots of their scheme in or about the end of 2013 and have

 continuously enforced and expanded it to the present date. In or about January 2014, a sales

 representative of Carlite informed OEMGN that both Mygrant and Interstate were starting to

 apply “significant pressure” to Carlite to stop selling to OEMGN. The Carlite representative

 demanded that OEMGN provide a list of all manufacturers from which it purchased aftermarket

 auto glass so that Carlite could provide the list to Mygrant and Interstate to avoid being

 “punish[ed]” by Mygrant for supplying OEMGN.

         39.     On another call in or around that time period with a different Carlite sales

 representative, OEMGN was told that Carlite was required to relay the names of OEMGN’s

 suppliers to Mygrant, or Carlite would stand to lose millions of dollars in annual sales. The

 representative also stated that Mygrant wanted to ensure that there “would be one less guy in

 town.” The Carlite representative further noted that it was Mygrant’s intent to “get competitors

 out of the area” with the purpose of limiting the number of competing wholesalers in the New

 York Metropolitan Area. He stated that Mygrant’s list of acceptable competitors included

 “Angelo” (i.e., Interstate).

         40.     Given its need to purchase Carlite’s products, OEMGN had no choice but to

 comply with Carlite’s demand. OEMGN reluctantly shared its list of suppliers with Carlite, but

 begged its representative to make sure “the names [of suppliers] stay between us.” The

 representative nevertheless told OEMGN that he would send Mygrant the list of suppliers




                                                  10
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 11 of 27 PageID #: 483


 because he had to “defend [himself] with two major customers [i.e., Mygrant and Interstate] that

 have concerns.”

        41.     As detailed below, thereafter, at the behest of and in concert with Mygrant and

 Interstate, the Manufacturer Defendants engaged in a course of conduct that effectively

 foreclosed OEMGN from purchasing an adequate supply of aftermarket auto glass and urethane

 to service retail customers, destroying OEMGN’s ability to compete.

                A.     Vitro

        42.     Defendant Vitro manufactures aftermarket auto glass products.

        43.     Beginning in or around January 2014, OEMGN regularly began purchasing a

 variety of aftermarket auto glass products from Vitro. Shortly thereafter, in or around early

 2014, OEMGN placed an order with Vitro for aftermarket auto glass for delivery to its Brooklyn

 warehouse, but the shipment never arrived. A few months later, in or around July 2014, an

 employee of a non-party manufacturer informed OEMGN that “there was a Vitro delivery that

 was supposed to come [to OEMGN] and went to Mygrant, and they -- that was the story on the

 market that [Mygrant] kept – [Mygrant] kept it.”

        44.     On June 18, 2014, a sales representative from Carlite recounted a conversation he

 had with Interstate’s owner, Angelo Marino. The Carlite representative stated that Mr. Marino

 admitted that Interstate and Mygrant had pressured Vitro to halt its sales to OEMGN and that

 “[OEMGN is] not going to make it.” Mr. Marino proclaimed that OEMGN was a “cancer”

 because manufacturers would not sell to OEMGN, and that Mygrant is “pretty successful at

 making sure that no one sells [to OEMGN].”

        45.     On or around October 20, 2014, during a call between OEMGN and Vitro, Vitro’s

 general manager informed OEMGN that “both” Mygrant and Interstate had pressured Vitro to




                                                 11
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 12 of 27 PageID #: 484


 stop its sales to OEMGN. Following that call, Vitro began reducing its sales to OEMGN.

        46.     Finally, in or around November 2015, Vitro cut off all sales to OEMGN. Vitro

 has since refused to sell any aftermarket auto glass products to OEMGN.

        47.     On a call in or around November or December 2015, Vitro’s general manager

 stated that he would not sell to OEMGN because he did not want to put the Mygrant account “in

 risk.” The general manager again suggested that other wholesalers were complaining about

 Vitro selling glass to OEMGN, but that “the one that concerned [him] the most [wa]s Mygrant.”

        48.     In a subsequent call in or around January 2016, the same general manager stated

 that a high-level employee at Mygrant told him “not to sell” to OEMGN. The general manager

 confirmed that Vitro was “selling a lot of product” to Mygrant.

        49.     As a result of Vitro’s agreement with Defendants and their co-conspirators,

 OEMGN has been effectively excluded from purchasing Vitro aftermarket auto glass.

                B.      ATI

        50.     Defendant ATI is a manufacturer of aftermarket auto glass products. On

 numerous occasions, OEMGN has unsuccessfully attempted to purchase ATI aftermarket auto

 glass products due to ATI’s participation in the boycott alleged herein.

        51.     In or around December 2013, in concert with Mygrant and Interstate, ATI agreed

 to boycott all sales of its aftermarket auto glass products to OEMGN. Since then, ATI has

 repeatedly refused OEMGN’s requests to purchase aftermarket auto glass products and has taken

 measures to preclude OEMGN from purchasing ATI-manufactured glass through alternate

 channels.

        52.     On or about December 17, 2013, a Carlite sales representative called OEMGN

 and informed the company of ATI’s decision to boycott OEMGN. The Carlite sales




                                                 12
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 13 of 27 PageID #: 485


 representative had recently spoken with Matthew Fassler, co-owner of ATI. According to the

 Carlite representative, ATI was concerned that it would lose “the bazillion dollars’ worth of

 business” with Mygrant “every year” if ATI did not agree to boycott OEMGN. According to the

 Carlite representative, Mr. Fassler stated that ATI would do Mygrant’s bidding, noting that

 selling to OEMGN may not be “worth the risk [to ATI] of losing[] Mygrant’s business.”

        53.     To bypass the boycott, OEMGN first sought to purchase ATI glass through a

 wholesaler, Auto Glass Outlet (“AGO”). For an aftermarket auto glass wholesaler like OEMGN,

 purchasing products from other wholesalers is feasible in a pinch, but is not a viable long-term

 strategy. Wholesalers charge a markup, so the purchase is costlier to OEMGN than buying the

 product directly from the manufacturer. And, wholesalers are unlikely to have a sufficiently

 voluminous and diverse stock to supply another wholesaler’s competitive needs.

        54.     After initially agreeing to sell aftermarket auto glass to OEMGN, AGO informed

 OEMGN in an email dated January 29, 2014, that there was going to be a “problem with ATI.”

 The email noted that Douglas Fassler, co-owner of ATI, had called AGO and said that ATI could

 not sell AGO glass to sell to OEMGN because it would get ATI “in big trouble with Mygrant.”

 Mr. Fassler told AGO that “Mygrant is on [ATI’s] back to not give glass to anybody who

 support[s]” OEMGN. Consequently, ATI restricted OEMGN from purchasing any glass from

 AGO.

        55.     OEMGN also sought to purchase ATI glass through C-Auto Glass, Inc. (“C-

 Auto”), a wholesaler located in Cleveland, Ohio. C-Auto is an aftermarket auto glass wholesaler

 that competes with Mygrant. Mygrant has a warehouse located in Macedonia, Ohio, which is 23

 miles from Cleveland.

        56.     On or around January 28, 2014, OEMGN placed an order with C-Auto for ATI




                                                 13
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 14 of 27 PageID #: 486


 auto glass. In a January 29, 2014 email, C-Auto informed OEMGN that ATI would not even

 “quote” a price to C-Auto for the aftermarket glass products that ATI believed “may be going to

 Brooklyn or other NY markets.” In that email, C-Auto stated that they believed that ATI refused

 the sale because the “word is out that [OEMGN] is starting up.” Consequently, OEMGN’s effort

 to purchase ATI glass through C-Auto failed.

        57.     In or around February 2014, OEMGN sought to purchase ATI aftermarket auto

 glass products through American Glass Distributors (“AGD”), a large, regional wholesaler with

 locations and warehouses throughout Texas and Louisiana. AGD is an aftermarket auto glass

 wholesaler that competes with Mygrant. Both AGD and Mygrant have warehouses in Austin,

 Texas. On or around February 11, 2014, OEMGN requested that AGD make a purchase on

 behalf of OEMGN. The AGD representative emailed a response on the same day noting that the

 individual was “quite sure” ATI would not place a shipment to New York, and that “[e]ven with

 the best attempts at stealth (sic) these kinds of things are always found out.”

        58.     In or around July 2016, OEMGN called ATI’s co-owner, Matthew Fassler,

 seeking to purchase aftermarket auto glass. Mr. Fassler refused and confirmed that ATI supplies

 Mygrant and Interstate.

        59.     On or around August 9, 2016, OEMGN called ATI’s other co-owner, Douglas

 Fassler, seeking to purchase ATI aftermarket auto glass products. Mr. Fassler refused. He

 confirmed that ATI was refusing to sell aftermarket auto glass to OEMGN at the behest of

 Mygrant.

        60.     As a result of ATI’s agreement with Defendants and their co-conspirators,

 OEMGN has been excluded from purchasing ATI produced aftermarket auto glass.




                                                  14
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 15 of 27 PageID #: 487


                C.      Fuyao

        61.     Defendant Fuyao is an aftermarket auto glass manufacturer. On numerous

 occasions, OEMGN has, due to Defendants’ boycott, unsuccessfully attempted to purchase

 aftermarket auto glass products from Fuyao. In or around early 2014, in concert with Mygrant

 and Interstate, Fuyao agreed to boycott all sales of its aftermarket auto glass products to

 OEMGN.

        62.     In fact, during a call on or around June 2014 between a Carlite sales

 representative and OEMGN, the sales representative indicated to OEMGN that Angelo Marino

 of Interstate admitted that, due to the boycott, Fuyao “won’t do business with [OEMGN].” Since

 the commencement and continuous enforcement of the boycott, OEMGN has been unable to

 purchase aftermarket auto glass directly from Fuyao.

        63.     In or around February of 2014, OEMGN attempted to purchase Fuyao glass from

 wholesaler AGD. But when Fuyao discovered that the glass AGD wanted to order would be sold

 to OEMGN, Fuyao canceled the sale.

        64.     On or about November 4, 2014, an AGD sales representative confirmed that the

 “only reason why” AGD could not sell Fuyao glass to OEMGN was that Fuyao feared

 “reciprocity no matter what from Mygrant.”

        65.     In another conversation between OEMGN and an AGD sales representative, the

 representative indicated that Fuyao was pressured by Mygrant to halt all sales to OEMGN.

 According to the sales representative, if AGD sold any Fuyao aftermarket glass to OEMGN,

 Fuyao would retaliate by either raising prices to AGD or by halting any future sales to AGD.

        66.     On or around February 27, 2015, AGD admitted to OEMGN that, at the behest of

 Mygrant and Interstate “we in the industry are all supposed to unite to . . . keep you out of the




                                                  15
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 16 of 27 PageID #: 488


 business.” The AGD sales representative told OEMGN that he would be willing to be

 “circumspect” and sell OEMGN Fuyao-manufactured aftermarket auto glass. However, this

 never happened. On or around July 19, 2016, that same AGD sales representative, stating that he

 was “not afraid” to “talk candidly,” informed OEMGN that due to pressure from Mygrant, Fuyao

 (as well as Defendant Xinyi) mandated that AGD was “not allowed” to sell Fuyao (or Xinyi)

 glass to OEMGN. AGD thereafter refused to sell any aftermarket auto glass to OEMGN.

        67.     As a result of Fuyao’s agreement with Defendants and their co-conspirators,

 OEMGN has been effectively excluded from purchasing Fuyao produced aftermarket auto glass.

                D.     Xinyi

        68.     Defendant Xinyi is an aftermarket auto glass manufacturer that sells its products

 to wholesalers across the United States. Beginning in or around November 2013 OEMGN

 regularly began purchasing a variety of aftermarket auto glass products from Xinyi.

        69.     In or around 2014, in agreement with Mygrant and Interstate, Xinyi halted all

 sales of its aftermarket auto glass products to OEMGN. As a result, OEMGN cannot directly

 purchase any Xinyi aftermarket auto glass products.

        70.     On or around March 4, 2014, OEMGN sought to make purchases of aftermarket

 auto glass from Shenzhen Benson Automobile Glass Co., Ltd. (“Benson”), a Xinyi subsidiary.

 Upon discovery that OEMGN was seeking to purchase aftermarket auto glass through its

 subsidiary, Xinyi halted the sale of Benson aftermarket auto glass products.

        71.     In a discussion on or around September 5, 2014 regarding the halted Benson sale,

 a Benson sales representative indicated that Benson would not sell to OEMGN because of the

 “situation” with Mygrant.

        72.     On or around May 12, 2015, Xinyi refused to sell aftermarket auto glass to




                                                 16
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 17 of 27 PageID #: 489


 OEMGN, stating that it could not do so unless Mygrant “disappears.”

        73.     On or around July 19, 2016, an AGD sales representative, stating that he was “not

 afraid” to “talk candidly,” informed OEMGN that due to pressure from Mygrant, Xinyi (as well

 as Fuyao) mandated that AGD was “not allowed” to sell Xinyi (or Fuyao) glass to OEMGN.

 AGD thereafter refused to sell any aftermarket auto glass to OEMGN.

        74.     This was not the first time Mygrant and Xinyi conspired to boycott a competitor

 of Mygrant’s. In 2017, a Xinyi sales representative told OEMGN that Mygrant agreed with

 Xinyi to discontinue sales to certain of Mygrant’s competitors in Florida. The representative

 noted that Mygrant’s competitive position gave it “a strong reason” to talk to Xinyi and establish

 a boycott any of its competitors. During that discussion, the Xinyi representative again

 explained that Xinyi would not sell aftermarket auto glass products to OEMGN.

        75.     Following that discussion, Xinyi refused to supply OEMGN with auto glass

 products.

        76.     As a result of Xinyi’s agreement with Defendants and their co-conspirators,

 neither Xinyi nor Benson will sell aftermarket auto glass to OEMGN, and Xinyi acted to prevent

 OEMGN from obtaining Xinyi glass from alternate channels.

                E.     Pittsburgh Glass Works

        77.     Non-party Pittsburgh Glass Works, LLC (“PGW”) is a manufacturer and

 wholesaler located in Pittsburgh, Pennsylvania. PGW is a subsidiary of the LKQ Corporation, a

 leading provider of aftermarket auto parts. In or around December 2016, PGW’s auto glass

 manufacturing business was sold to Defendant Vitro.

        78.     In January 2014, OEMGN and PGW’s truckload division agreed, in principal, to

 the sale of PGW aftermarket auto glass products to OEMGN. However, at the behest of




                                                 17
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 18 of 27 PageID #: 490


 Interstate, PGW subsequently reversed its decision and refused to open OEMGN’s account.

        79.     In attempt to ascertain why PGW’s truckload division refused to sell to OEMGN,

 OEMGN, in or around May 2016, spoke with a sales representative from Carlite who had

 recently spoken with PGW. OEMGN learned that Interstate’s owner, Angelo Marino, personally

 called PGW to “let [them] have it.” During that conversation between Interstate and PGW, Mr.

 Marino indicated to PGW that the company was “not supposed to be selling” any auto glass

 products to OEMGN.

                F.      International Auto Glass Distributors, Inc.

        80.     Non-party International Auto Glass Distributors Inc., (“IAGD”) is a wholesaler

 located in Bronx, New York. IAGD is a competitor of Mygrant, Interstate, and OEMGN.

        81.     On or around February 2014, IAGD called OEMGN to offer their “help” in

 purchasing aftermarket auto glass. While IAGD initially agreed to sell to OEMGN, on or around

 March 2014, after selling OEMGN one part, IAGD’s owner called OEMGN to terminate the

 arrangement. According to IAGD’s owner, he had received phone calls and had been pressured

 by “everyone,” not to sell aftermarket auto glass to OEMGN. OEMGN understood “everyone”

 to include Defendants Mygrant and Interstate.

        82.     Ultimately, IAGD acquiesced to the pressure and refused to sell to OEMGN or

 place any orders for aftermarket auto glass on behalf of OEMGN. As a result, OEMGN cannot

 redirect any purchases of aftermarket auto glass through IAGD.

                G.      Sika

        83.     Defendants’ conspiracy extends to boycotting OEMGN from the purchase of

 urethane – a product used in the installation of aftermarket auto glass – from leading

 manufacturers, including Defendant Sika.




                                                 18
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 19 of 27 PageID #: 491


        84.     In or around early 2014, OEMGN sought to purchase urethane from Sika. In or

 around January 2014, OEMGN called a Sika sales representative to discuss the status of a

 pending OEMGN sales account. The Sika representative indicated that Mygrant had “strong-

 armed” Sika to boycott OEMGN because Mygrant “didn’t want anyone dealing with [OEMGN]”

 and would “flatten anybody” that did. According to the Sika sales representative, Dow Chemical

 – a competing manufacturer of urethane products – had informed Mygrant that Sika was opening

 a sales account with OEMGN. The Sika sales representative further indicated that his boss, upon

 receiving Mygrant’s demand to boycott sales to OEMGN, was concerned, because the company

 “couldn’t jeopardize millions of dollars in business” just to sell to OEMGN.

        85.     On or about February 9, 2015, OEMGN contacted Sika to purchase urethane.

 Sika refused to sell product to OEMGN.

        86.     On or about June 28, 2018, OEMGN again contacted Sika in an attempt to

 purchase urethane. Sika again refused to sell to OEMGN.

        87.     As a result of Sika’s agreement with Mygrant and its co-conspirators, OEMGN

 has been effectively excluded from purchasing Sika’s urethane products.

                                 ANTITRUST ALLEGATIONS

 Interstate Commerce

        88.     Wholesale and retail sales and purchases of aftermarket auto glass products are

 each in, and affect, interstate commerce.

        89.     Many of the conspiratorial and anticompetitive acts alleged herein undertaken by

 Defendants and their co-conspirators had, and continues to have, a direct, substantial, and

 reasonably foreseeable impact on interstate commerce.




                                                 19
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 20 of 27 PageID #: 492


 Anticompetitive Conduct

        90.     Mygrant is the United States’ largest independent wholesaler of aftermarket auto

 glass, owning and operating approximately 70 different warehouses across the country. Mygrant

 uses its nationwide presence and market power to influence auto glass manufacturers.

 Specifically, Mygrant, in coordination with its competitor Interstate, pressured and extracted

 agreements from at least Vitro, ATI, Fuyao, and Xinyi – four of the largest aftermarket auto

 glass manufacturers – to boycott sales to OEMGN and prevent it from purchasing products via

 another wholesaler. Mygrant and Interstate also obtained agreements from non-party

 wholesalers to refrain from selling aftermarket auto glass products to OEMGN.

        91.     In addition, Mygrant has pressured and extracted agreements from Defendant

 Sika to halt all sales of its urethane products to OEMGN.

        92.     Defendants have abused their market power to reduce competition in the market

 for wholesale purchases of aftermarket auto glass products. Specifically, Mygrant and Interstate

 have conspired with manufacturers to boycott sales of aftermarket auto glass products to

 OEMGN.

        93.     Rather than face competition within the aftermarket auto glass wholesale industry,

 Mygrant and Interstate used their collective monopsony power to reduce choice and competition.

        94.     Defendants have succeeded in their scheme. As a result of their illegal conduct,

 OEMGN has been boycotted by Defendants and their co-conspirators. This has precluded

 OEMGN from acquiring a sufficient stock of aftermarket auto glass products to maintain a viable

 and competitive business.

        95.     Defendants cannot offer any legitimate business or procompetitive justification

 for their agreement to boycott sales to OEMGN.




                                                 20
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 21 of 27 PageID #: 493


 Relevant Markets

         96.    The relevant product market is the market for wholesale sales of aftermarket auto

 glass products. The market for wholesale sales of aftermarket auto glass products is a relevant

 market because few, if any, feasible alternatives exist to customers of such services (i.e.,

 retailers). Given the costs of shipping and storing aftermarket auto glass and urethane, retailers

 utilize the services of wholesalers that can purchase large quantities from numerous

 manufacturing sources. Wholesalers carry and store a variety of aftermarket auto glass products

 that can be shipped to regional customers for purchase and installation in a consumer’s vehicle.

 A hypothetical monopolist wholesaler of aftermarket auto glass products could therefore

 profitably raise the price of the products they sell in a small, but significant, non-transitory

 manner.

         97.    The relevant geographic market is no larger than the New York Metropolitan

 Area, which includes New York City, Long Island, and Northern New Jersey. Aftermarket auto

 glass wholesalers operate regionally. They own and operate warehouses that allow them to store

 bulk purchases of aftermarket auto glass products that can then be quickly delivered – primarily

 by truck – to their retail customers. Retail customers demand delivery in short order (typically

 same-day); therefore, wholesaler warehouses must be located within close proximity of the

 retailers.

         98.    The geographic market is further supported by the high costs of shipping. To

 offer competitive pricing to their retailer customers, wholesalers do not ship aftermarket auto

 glass products over long distances to their clients. Due to the high costs of shipping, it would be

 economically unfeasible for a wholesaler located outside of the New York Metropolitan Area to

 ship to a retail client inside the geographic market.




                                                   21
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 22 of 27 PageID #: 494


        99.     Accordingly, few, if any, aftermarket auto glass retailers in the New York

 Metropolitan Area would choose to obtain aftermarket auto glass products from wholesalers

 located outside of the area, even if faced with a price increase or a reduction in the quality of

 such products. This demonstrates that the geographic dimensions of the relevant market are no

 larger than the New York Metropolitan Area.

 Market Power

        100.    Mygrant, individually and jointly with Interstate, has market power in the market

 for wholesale sales of aftermarket auto glass products in the New York Metropolitan Area

 including because, as demonstrated by the facts alleged herein, it has the power to profitably

 raise prices above a competitive level (including by coordinating pricing with Interstate) and

 preclude would-be rivals from entering the market to compete with the price increase. This

 results in an exclusion of competition. Mygrant is one of the only national wholesalers of

 aftermarket auto glass products, with hundreds of millions of dollars in sales nationwide.

 Mygrant garners national contracts with manufacturers, allowing it to ship aftermarket auto glass

 products to any of its approximately 70 warehouses nationwide. Manufacturers are well aware

 of Mygrant’s national purchasing power. Losing access to Mygrant’s national wholesale

 purchasing power can cost a manufacturer millions of dollars in potential sales.

        101.    Mygrant has leveraged its national purchasing power over the Manufacturer

 Defendants, in concert with Interstate, to suppress competition from OEMGN by threatening to

 cease purchasing from those manufacturers if they sell to OEMGN. Mygrant, in concert with the

 Manufacturer Defendants, has also successfully pressured wholesalers with which Mygrant

 competes to agree to refrain from selling aftermarket auto glass products to OEMGN. Finally,

 Mygrant, in concert with Interstate, has forced Sika to agree to halt all sales of its urethane




                                                   22
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 23 of 27 PageID #: 495


 products to OEMGN.

         102.      As a result, OEMGN has been unable to procure aftermarket auto glass products

 produced by the Manufacturer Defendants. This has precluded OEMGN from adequately

 servicing its retail customers, expanding its business, and effectively competing within the

 market. Defendants’ demonstrated ability to exclude competition in the relevant market is direct

 evidence of their market power.

 Harm to Competition

         103.      Defendants’ coordinated boycott of OEMGN has harmed and continues to harm

 competition in the relevant market.

         104.      Defendants’ illegal conduct has prevented retail aftermarket auto glass customers

 from obtaining the benefit of a competitive, price-cutting wholesaler that delivers orders within

 hours of placement. Defendants’ boycott has limited customer choice, reduced output, reduced

 quality, and has led to retailers and, in turn, consumers, paying higher prices for aftermarket auto

 glass products.

                                        CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
                      (Per Se or Rule of Reason Group Boycott – Sherman Act)

         105.      OEMGN repeats and realleges each and every allegation of this Complaint as if

 fully set forth herein.

         106.      Defendants possess and exercise market power in the relevant product and

 geographic markets identified in this Complaint.

         107.      At times relevant to this Complaint, each of the Defendants, together with their

 co-conspirators, has entered into contracts, combinations, or conspiracies in unreasonable

 restraint of trade in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).



                                                   23
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 24 of 27 PageID #: 496


         108.    These contracts, combinations, or conspiracies have caused substantial

 anticompetitive effects, including the exclusion of competition by OEMGN, a wholesaler that

 competes with Mygrant and Interstate, ultimately leading to higher consumer prices for

 aftermarket auto glass products.

         109.    These contracts, combinations, or conspiracies have no legitimate business

 justification or offsetting procompetitive benefit. They achieve no legitimate efficiency benefit

 to counterbalance the anticompetitive effects that they cause.

         110.    As a result of these violations of Section 1 of the Sherman Act (15 U.S.C. § 1),

 OEMGN has been and continues to be injured in its business and property in an amount not

 presently known.

                                SECOND CLAIM FOR RELIEF
                    (Per Se or Rule of Reason Group Boycott – Donnelly Act)

         111.    OEMGN repeats and realleges each and every allegation of this Complaint as if

 fully set forth herein.

         112.    Defendants possess and exercise market power in the relevant product and

 geographic markets identified in this Complaint.

         113.    At times relevant to this Complaint, each of the Defendants, together with their

 co-conspirators, has engaged in a contract, agreement, arrangement, or combination in

 unreasonable restraint of trade and commerce in violation of the Donnelly Act §§ 340 et seq. of

 the New York General Business Law.

         114.    This contract, agreement, arrangement, or combination consisted of, among other

 things, an agreement by Defendants and their co-conspirators to exclude competition by

 OEMGN, a wholesaler that competes with Mygrant and Interstate, ultimately leading to higher

 consumer prices for aftermarket auto glass products.



                                                  24
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 25 of 27 PageID #: 497


         115.    Defendants’ unlawful activities are a per se violation of the Donnelly Act.

         116.    Defendants’ unlawful activities also violate the Donnelly Act under the Rule of

 Reason.

         117.    These contracts, agreements, arrangements, or combinations establish, may

 establish, or may maintain a monopoly for Mygrant in the market for sales of aftermarket auto

 glass products to retailers in the relevant market.

         118.    These contracts, agreements, arrangements, or combinations restrain or may

 restrain competition or the free exercise of activity of aftermarket auto glass wholesalers in the

 conduct of the purchase of aftermarket auto glass products from manufacturers and the sale of

 aftermarket auto glass products to retailers in the relevant market.

         119.    These contracts, agreements, arrangements, or combinations exist for the purpose

 of unlawfully interfering with or restraining the free exercise of activity by wholesalers in the

 conduct of the purchase of aftermarket auto glass products from manufacturers and the sale of

 aftermarket auto glass products to retailers in the relevant market.

         120.    These contracts, agreements, arrangements, or combinations have no legitimate

 business justification or offsetting procompetitive benefit. They achieve no legitimate efficiency

 benefit to counterbalance the anticompetitive effects that they cause.

         121.    As a result of these violations of the Donnelly Act, OEMGN has been and

 continues to be injured in its business and property in an amount not presently known.

                                  THIRD CLAIM FOR RELIEF
                    (Tortious Interference with Prospective Business Relations)

         122.    OEMGN repeats and realleges each and every allegation of this Complaint as if

 fully set forth herein.

         123.    OEMGN’s ability to operate its business is dependent on OEMGN’s ability to



                                                   25
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 26 of 27 PageID #: 498


 purchase aftermarket auto glass products directly from manufacturers. In limited circumstances,

 absent Defendants’ misconduct, OEMGN would also be able to purchase products from other

 wholesalers to meet certain customer needs. These business realities are well known to

 Defendants.

        124.       To ensure it can service the particular product needs of retailers, wholesalers must

 maintain a sufficiently diverse stock of aftermarket auto glass products. Accordingly, a

 wholesaler must be able to buy aftermarket auto glass products from a variety of the

 Manufacturer Defendants and Sika. This business reality is well known to Defendants Mygrant

 and Interstate.

        125.       Defendants Mygrant and Interstate knew that each Manufacturer Defendant and

 OEMGN had entered into, and/or would enter into, contracts for the sale of aftermarket auto

 glass products and supplies. Defendants also knew that OEMGN and other wholesalers would

 enter into contracts pursuant to which the wholesalers would sell aftermarket auto glass to

 OEMGN.

        126.       By engaging in the conduct alleged herein, Defendants – through wrongful means

 – interfered with OEMGN’s prospective contracts and business relations with the its current and

 potential suppliers.

        127.       Defendants’ interference was for no other purpose than to harm OEMGN.

        128.       As a result of Defendants’ tortious interference, OEMGN has been injured in its

 business and property in an amount not presently known.

                                        PRAYER FOR RELIEF

 WHEREFORE, OEMGN respectfully requests:

        A. that the Court declare, adjudge, and decree that Defendants have committed the




                                                    26
Case 1:19-cv-00742-NGG-LB Document 99 Filed 08/05/19 Page 27 of 27 PageID #: 499

  violations of law alleged herein;

         B. that Defendants provide OEMGN with damages, in an amount to be proven at trial,

  to be trebled according to law, plus interest-including prejudgment interest-to compensate

  OEMGN for the damages it incurred from Defendants' violations oflaw;

         C. that the Court award OEMGN attorneys' fees;

         D. that the Court award OEMGN the costs of suit; and

         E. such other and further relief this Court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

         Plaintiffs demand a trial by jury.

 Dated: August 5, 2019                        CONSTANTINE CANNON LLP




                                              335 Madison Avenue
                                              New York, NY 10017
                                              Tel: 212-350-2700
                                              Fax: 212-350-2701
                                              dscupp@constantinecannon.com
                                              dvitelli@constantinecannon.com

                                               James J. Kovacs
                                               1001 Pennsylvania Ave., NW, Suite 1300N
                                               Washington, D.C. 20004
                                              Tel: 202-204-3500
                                              Fax: 202-204-3501
                                              jkovacs@constantinecannon.com

                                              Leah Judge
                                              150 California Street, 16th Floor
                                              San Francisco, CA 94111
                                              Tel: (415) 639-4001
                                              Fax: (415) 639-4002
                                              ljudge@constantinecannon.com

                                              Counsel for Plaintiffs



                                                27
